J-S60015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EDWARD ANDREW BENDIK                       :
                                               :
                       Appellant               :   No. 1754 MDA 2017

    Appeal from the Judgment of Sentence entered February 3, 2017 in the
     Court of Common Pleas of Clinton County Criminal Division at No(s):
                         CP-18-CR-0000498-2015


BEFORE:      SHOGAN, J., NICHOLS, J., and STRASSBURGER*, J.

MEMORANDUM BY SHOGAN, J.:                      FILED: JANUARY 18, 2019

       Edward Andrew Bendik (“Appellant”) appeals from the judgment of

sentence entered on February 3, 2017, following his convictions of burglary,

aggravated assault, criminal trespass, reckless burning or exploding,

disarming law enforcement officer, simple assault, cruelty to animals, two

counts of receiving stolen property, and two counts of theft by unlawful

taking.1 After careful review, we affirm.

       The trial court set forth the following factual and procedural background:

             [Appellant] was taken into custody on November 20, 2015
       on suspicion that he had been involved in setting a dumpster on
       fire that was located adjacent to his residence. After further
       investigation, he also became suspected of the Burglary of the
       apartment located below his and the stabbing and subsequent
       burning of the dog living in the burgled apartment. After he was
____________________________________________


1  18 Pa.C.S. §§ 3502(a)(2), 2702(a)(3), 3503(a)(1)(ii), 3301(d)(1),
5104.1(a)(1), 2701(a)(1), 5511(a)(2.1)(i)(A), 3925(a), and 3921(a),
respectively.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S60015-18


     taken into custody, [Appellant] engaged in multiple struggles with
     the police officers detaining him, kicking at the officers and
     attempting to grab hold of one of the officer’s pistols.

           On November 21, 2015, [Appellant] was preliminar[il]y
     arraigned by Magisterial District Judge Frank P. Mill on charges of
     Burglary, Aggravated Assault, Cruelty to Animals, Reckless
     Burning or Exploding, Criminal Trespass, Disarming a Law
     Enforcement Officer, Receiving Stolen Property, Harassment, and
     Theft by Unlawful Taking. Monetary bail was set at $75,000 which
     [Appellant] could not post so he was held for court. After being
     continued from November 24, 2015, [Appellant’s] preliminary
     hearing was held December 1, 2015 and he waived his appearance
     … at his formal arraignment on January 25, 2016.

           [Appellant] was granted continuances on March 1, 2016 and
     April 25, 2016. During this time he was involved in multiple
     physical confrontations with other inmates, from which new
     charges arose. Subsequent to these conflicts [Appellant] agreed
     to be sent to the State Correctional Institute at Camp Hill for
     diagnostic evaluation and observation of his ability to stand trial.
     When the evaluation was completed and he was found competent
     to stand trial, jury selection was scheduled for and held on
     November 4, 2016.

            On December 2, 2016, after a two day jury trial for #498-
     2015, [Appellant] was found guilty of eleven (11) different counts
     including but not limited to, Burglary, Aggravated Assault,
     Reckless Burning, Disarming a Law Enforcement Officer, and
     Cruelty to Animals. On February 3, 2017, immediately following
     the conclusion of the non-jury trial for the charges arising out of
     the conflicts while he was a prisoner, [Appellant] was sentenced
     in all of his cases. For #498-2015, [Appellant] was sentenced to
     a total of seventy-four (74) to three hundred and forty-eight (348)
     months to run consecutively.

           On February 13, 2017, [Appellant] filed a Motion in Arrest
     of Judgment and a Motion to Modify Sentence in each of his cases.
     [Appellant] also filed a Motion for a New Trial for #498-2015. On
     May 23, 2017, [Appellant] filed an Amended Motion for a New Trial
     and Arrest of Judgment for #498-2015. Oral argument for the
     motions was held on May 27, 2017 and this Court issued an order
     denying the motions on June 28, 2017.


                                    -2-
J-S60015-18



Trial Court Opinion, 1/18/18, at unnumbered 1–2. Both the trial court and

Appellant complied with Pa.R.A.P 1925.

     Appellant presents the following questions on appeal:

     I. Was [Appellant] denied due process insofar as he was not
     preliminarily arraigned pursuant to Pennsylvania Rule of Criminal
     Procedure, Rules 519 and 540, and did not knowingly, intelligently
     or voluntarily waive his right to a preliminary arraignment, or his
     right to appear for an arraignment, and was not informed of the
     nature of the charges, or of his bail?

     II. Was [Appellant] denied his right to a speedy trial under
     Pennsylvania Rule of Criminal Procedure, Rule 600, insofar as he
     was brought to trial more than one year after he was arrested and
     incarcerated, and did not knowingly, intelligently and voluntarily
     waive his right to a speedy trial?

     III. Was [Appellant] denied due process due to the
     Commonwealth’s failure to admit exculpatory lab report results
     into evidence when it presented apparently gruesome,
     inflammatory photographs calling for speculation by the jury as to
     what they depicted?

     IV. Did the court abuse its discretion upon finding that the verdicts
     of guilty of Burglary, Criminal Trespass, Reckless Burning, Cruelty
     to Animals, Receiving Stolen Property (2 counts), Theft by
     Unlawful Taking (2 counts), and Harassment, were not contrary
     to the weight of the evidence?

     V. Was the evidence insufficient as a matter of law to prove
     Aggravated Assault under 18 Pa.C.S. §2702(a)(3) on Officer Paul
     Gramley insofar as the Commonwealth failed to prove beyond a
     reasonable doubt that the officer suffered bodily injury, or that
     [Appellant] attempted to cause, or intentionally or knowingly
     caused bodily injury to Officer Gramley?

     VI. Was the evidence insufficient to sustain the conviction for
     Reckless Burning or Exploding insofar as the Commonwealth failed
     to prove beyond a reasonable doubt that the fire placed an
     uninhabited building or unoccupied structure in danger of damage
     or destruction?


                                     -3-
J-S60015-18



       VII. Did the court abuse its discretion in imposing consecutive
       terms of imprisonment resulting in a manifestly excessive and
       unreasonable aggregate sentence of seventy-four (74) months to
       three hundred twelve (312) months’ imprisonment for the instant
       offenses?

Appellant’s Brief at 6–7.

       In support of his first issue, Appellant alleges that he was not arraigned,

as required by Pa.R.Crim.P. 519, Procedure in Court Cases Initiated Without

Warrant, and Pa.R.Crim.P. 540, Preliminary Arraignment. Appellant’s Brief at

32. Appellant further avers that although he was not arraigned on November

21, 2015, due to his combative behavior, he believes that the arraignment

should have occurred “a few days after his arrest.”         Id. at 34.    Finally,

Appellant claims that the Commonwealth’s failure to arraign him resulted in

prejudice. Id. at 35. Ultimately, Appellant argues that the Commonwealth’s

failure required that all charges against him be dismissed. Id.

       Appellant is due no relief on this issue. First, pursuant to Pa.R.Crim.P.

109:

       [a] defendant shall not be discharged nor should a case be
       dismissed because of a defect in the form or content of a
       complaint, citation, summons, or warrant, or a defect in the
       procedures of the rules unless the defendant raises the defect
       before the trial conclusion in a summary case or before the
       conclusion of the preliminary hearing in a court case, and the
       defect is prejudicial to the rights of the defendant.

Pa.R.Crim.P. 109 (emphasis added). Appellant has failed to show where he

raised the defect in his arraignment during his preliminary hearing. Appellant

cited to a portion of the transcript of the preliminary hearing which Appellant


                                       -4-
J-S60015-18


claimed would show that “[Appellant] first asserted that he never waived his

right to a preliminary arraignment at the Preliminary Hearing held on

December 1, 2015.”          Appellant’s brief at 34.   However, a review of the

transcript to which Appellant cites does not support that contention. Indeed,

in the excerpted portion, which Appellant included in the reproduced record,

the attorney for the Commonwealth, and not Appellant, mentions that

Appellant had to be arraigned in abstentia because he was uncooperative for

the   arraignment.     Reproduced Record, at 25a–29(a),         excerpting   N.T.

(Preliminary Hearing), 12/1/2015, at 42–44. At no point in the excerpted

portion of the preliminary hearing does Appellant raise the issue of a defect in

his arraignment.2 Thus, we find the issue waived.

       Even if we were to reach the merits of Appellant’s claim relating to the

defect in his arraignment, as discussed infra, Appellant must show that he was

prejudiced by the alleged defect. In his brief, Appellant makes vague and

unsupported allegations of unfair treatment and a claim that his presumption

of innocence was ignored. Appellant’s Brief at 35. Such claims will not suffice

to establish prejudice under Pa.R.Crim.P. 109.          See Commonwealth v.



____________________________________________


2 Moreover, we note that the preliminary hearing transcript is not part of the
certified record in the instant case. It is Appellant’s responsibility to ensure
the presence of the transcript in the record prior its certification for appeal.
Commonwealth v. Felty, 662 A.2d 1102, 1105 n.7 (Pa. Super. 1995).
Although this Court is usually constrained to refuse consideration of
documents not in the certified record, where, as here, neither party disputes
the veracity of the notes of testimony, we may disregard this defect. Id.

                                           -5-
J-S60015-18


Gross, 101 A.3d 28, 36 (Pa. Super. 2014) (noting that even if there was a

defect in venue, the rules eschew the application of per se remedies for

violations absent a showing of prejudice beyond the inherent prejudice of

being subject to a criminal prosecution.).

       In support of his next issue, Appellant argues that his right to a speedy

trial under Pa.R.Crim.P. 600 was violated because he was brought to trial more

than one year after he was arrested and incarcerated and had not waived his

right to a speedy trial. Appellant’s Brief at 36. Appellant alleges that the

criminal complaint was filed on November 21, 2015, and Appellant’s trial

began on December 1, 2016, three hundred seventy six days after the

complaint was filed. Appellant’s Brief at 38. Appellant correctly avers that a

delay due to a defendant’s request is excludable from a Rule 600 calculation,

and he admits that two hundred thirty one days were attributable to Appellant.

Id.3 He argues, however, that he did not consent to any of the continuances

requested on his behalf. Id.

       “In evaluating Rule [600] issues, our standard of review of a trial court’s

decision is whether the trial court abused its discretion.” Commonwealth v.

Hunt, 858 A.2d 1234, 1238 (Pa. Super 2004) (quoting Commonwealth v.

Hill, 736 A.2d 578, 581 (Pa. 1999)). Herein, Appellant did not file a motion



____________________________________________


3 It is worth noting that the Commonwealth did not request any continuances
in the instant case.


                                           -6-
J-S60015-18


to dismiss on the grounds that Pa.R.Crim.P 600 was violated, as required by

the rule. Pursuant to Pa.R.Crim.P. 600(D)(1), “[w]hen a defendant has not

been brought to trial within the time periods set forth in paragraph (A), at any

time before trial, the defendant’s attorney, or the defendant if unrepresented,

may file a written motion requesting that the charges be dismissed with

prejudice on the ground that this rule has been violated.”      Appellant failed to

file any such motion, and as such, this claim is waived. See Commonwealth

v. Brock, 61 A.3d 1015, 1019–1020 (Pa. 2013).

         In support of his third issue, Appellant alleges that he was denied due

process because the Commonwealth failed to admit exculpatory evidence at

trial.    Appellant’s Brief at 39.        Specifically, Appellant alleges that the

Commonwealth engaged in prosecutorial misconduct when it refused to

stipulate to the admission or specifically seek the admission of a November

18, 2016 report, which Appellant claims would have proven that there was no

dog blood found on Appellant’s clothes or in the home of the victim. Id. at

40–41.4

         Appellant provides no citation to any case law which establishes an

affirmative duty on the part of the Commonwealth to seek the admission of

allegedly exculpatory evidence.          Moreover, Appellant admits that his trial


____________________________________________


4  We note that Appellant mischaracterizes the content of the report.
Specifically, the report said that no dog proteins were detected on the
referenced items, not that no dog blood was found on Appellant’s clothes or
the victim’s floor.

                                           -7-
J-S60015-18


counsel was aware of and had reviewed the report, as counsel specifically

questioned Lock Haven Police Officer Elizabeth Gregory about the findings

contained in the report. Appellant’s Brief at 40. Indeed, during the trial, the

following colloquy occurred:

      Appellant’s counsel: You secured by way of a search warrant
      [Appellant’s] sneakers, shirt and pants. The sneakers and shirt
      were tested for dog blood, correct?

      Officer Gregory: Yes.

      Appellant’s Counsel: None was found?

      Officer Gregory: Correct.

N.T. (Trial), 12/01/16, at 142.

      Essentially, Appellant argues that the Commonwealth violated Brady v.

Maryland, 373 U.S. 83 (1963), which requires that the prosecution must

disclose all exculpatory material.    To establish a Brady violation under

Pennsylvania law, “an appellant must prove three elements: (1) the evidence

at issue was favorable to the accused, either because it is exculpatory or

because it impeaches; (2) the evidence was suppressed by the prosecution,

either willfully or inadvertently; and (3) prejudice ensued.” Commonwealth

v. Ovalles, 144 A.2d 957, 965 (Pa. Super. 2016). Given that Appellant admits

that his trial counsel was aware of the report, as reflected in the above

colloquy, he cannot satisfy the second prong of the Brady test and therefore,

is due no relief.




                                     -8-
J-S60015-18


       In support of his fourth issue, Appellant argues that the guilty verdicts

for burglary, criminal trespass, reckless burning, cruelty to animals, receiving

stolen property, and theft by unlawful taking were contrary to the weight of

the evidence.5 Appellant’s Brief at 42. Appellant claims that the only evidence

“ostensibly connecting” Appellant to the crimes that occurred was that he was

seen in the area on the day of the crimes. Id. at 43. Appellant also makes

numerous factual statements that are not supported by the record. Further,

he alleges that Ms. Wendy Moyer, the resident of the apartment Appellant

burgled and the owner of the dog he killed and burned, and her paramour at

the time of the crimes were fighting. He ultimately concludes that it was just

as likely that Ms. Moyer’s paramour was the individual who killed her pet and

took it, along with the exercise bar and other items, to the dumpster and set

them on fire. Id. at 45.

       The law pertaining to weight of the evidence claims is well established:

       The weight of the evidence is a matter exclusively for the finder
       of fact, who is free to believe all, part, or none of the evidence
       and to determine the credibility of the witnesses. A new trial is not
       warranted because of a mere conflict in the testimony and must
       have a stronger foundation than a reassessment of the credibility
       of witnesses. Rather, the role of the trial judge is to determine
       that notwithstanding all the facts, certain facts are so clearly of
       greater weight that to ignore them or to give them equal weight
       with all the facts is to deny justice. On appeal, our purview is
       extremely limited and is confined to whether the trial court abused
____________________________________________


5 Although Appellant also avers that the verdict for harassment was contrary
to the weight of the evidence in his statement of questions involved, he does
not present any argument regarding this claim in his brief. Thus, we find it
waived.

                                           -9-
J-S60015-18


      its discretion in finding that the jury verdict did not shock its
      conscience. Thus, appellate review of a weight claim consists of a
      review of the trial court’s exercise of discretion, not a review of
      the underlying question of whether the verdict is against the
      weight of the evidence. An appellate court may not reverse a
      verdict unless it is so contrary to the evidence as to shock one’s
      sense of justice.

Commonwealth v. Rosser, 135 A.3d 1077, 1090 (Pa. Super. 2016)(en

banc) (quoting Commonwealth v. Gonzalez, 109 A.3d 711, 723 (Pa. Super.

2015)). “Thus, the trial court’s denial of a motion for a new trial based on a

weight of the evidence claims is the least assailable of its rulings.”

Commonwealth v. Cousar, 928 A.2d 1025, 1036 (Pa. 2007).

      Although Appellant claims there is no evidence linking him to the crimes

other than the fact that he was seen at the apartment building on the date of

the crimes, that statement is belied by the record. First, Ms. Moyer testified

that upon arriving home from work, she observed Appellant standing at the

dumpster, holding a piece of exercise equipment that belonged to her

boyfriend.   N.T. (Trial), 12/1/16, at 59.   Ms. Moyer further testified that

approximately ten minutes after she arrived home and saw Appellant standing

at the dumpster, the dumpster was on fire. Id. at 65. A neighbor, Mr. Brett

Schermerhorn, testified that while he was working on his automobile, he

witnessed Appellant walk back and forth between Ms. Moyer’s apartment and

the dumpster. Id. at 87. Mr. Schermerhorn also testified that he witnessed

Appellant walk to the dumpster holding an exercise bar and use a piece of

cloth or a bedsheet to clean the exercise bar. Id. at 89. He further testified


                                    - 10 -
J-S60015-18


that he saw Appellant walking around with a black, opaque jug. Id. at 88.

Finally, he testified that approximately four or five minutes after he saw

Appellant hanging around the dumpster, he noticed the dumpster was on fire,

and he did not see anyone other than Appellant approach the dumpster that

afternoon. Id. at 92.     Additionally, Ms. Moyer’s ex-paramour testified that

he did not give Appellant his exercise bar, nor did he tell Appellant he could

have it. Id. at 168.

      As the trial court noted in its 1925(a) opinion, it possessed limited

authority to reverse a jury verdict and could do so only if the verdict was so

contrary to the evidence to shock one’s sense of justice. Trial Court Opinion,

1/18/18, at unnumbered 6. The trial court specifically found that,

      [t]he jury in this case listened to the testimony of the witnesses
      and rendered its verdict. This [c]ourt does not find that the jury’s
      verdict ‘shock[s] one’s sense of justice.’ Therefore, [Appellant’s]
      motion was properly denied with respect to the challenge on the
      weight of the evidence for the various guilty verdicts. . . .

Id. We agree. Given the evidence and testimony presented to the jury, we

hold that Appellant has failed to show that the trial court abused its discretion

when it denied Appellant’s motion for a new trial on weight grounds.

      In his fifth issue, Appellant asserts that the evidence was insufficient to

sustain his conviction for aggravated assault of Lock Haven Police Department

Officer Paul Gramley because the Commonwealth failed to prove that the

officer suffered bodily injury or that Appellant attempted to cause, or

intentionally or knowingly caused, the officer bodily injury. Appellant’s Brief


                                     - 11 -
J-S60015-18


at 45.     An individual is guilty of aggravated assault if he “attempts to cause

or intentionally or knowingly causes bodily injury to any of the officers, agents,

employees or other person enumerated in subsection (c), in the performance

of duty.” 18 Pa.C.S. § 2702(a)(3) Subsection (c) enumerates the protected

employees, including “(1) Police Officer” and “(9) Officer or employee of a

correctional institution, county jail or prison . . . .” 18 Pa.C.S. §§ 2702(c)(1),

(9).

       Our standard for review of a sufficiency of the evidence claim is as

follows:

       When presented with a claim that the evidence was insufficient to
       sustain a conviction, an appellate court, viewing all of the evidence
       and reasonable inferences therefrom in the light most favorable
       to the Commonwealth as the verdict winner, must determine
       whether the evidence was sufficient to enable the fact-finder to
       find that all elements of the offense were established beyond a
       reasonable doubt.

Commonwealth v. Woody, 939 A.2d 359, 361 (Pa. Super. 2007) (citation

omitted).     “Furthermore, “[t]he Commonwealth may sustain its burden by

proving the crime’s elements with evidence which is entirely circumstantial

and the trier of fact, who determines credibility of witnesses and the weight

to give the evidence produced, is free to believe all, part, or none of the

evidence.” Id. (quoting Commonwealth v. Brown, 701 A.2d 252, 254 (Pa.

Super. 1997)).

       In the instant case it is uncontroverted that Appellant kicked Officer

Gramley three times in the upper thigh as Officer Gramley attempted to put


                                      - 12 -
J-S60015-18


leg shackles on Appellant, and Appellant later lunged at Officer Gramley and

attempted to remove his taser. Appellant’s brief at 46–47. During Appellant’s

trial, Officer Gramley testified that the kicks from Appellant were painful,

although he was not injured. N.T. (Trial), 12/1/16, at 189. He further testified

that Appellant’s kicks landed a few inches from his groin. Id. Later, when

officers were attempting to transfer Appellant, Appellant lunged at Officer

Gramley as soon as his restraints were removed and attempted to seize Officer

Gramley’s taser.    Id. at 197.    Officer Steven Nero testified that he saw

Appellant put “his hands firmly on the handle” of Officer Gramley’s taser and,

therefore, he intervened and took Appellant to the ground.         N.T. (Trial),

12/1/16, at 249. In addition to the testimony from Officer Gramley and other

officers involved in the incidents, the jury viewed a video of the incidents

before rendering their guilty verdict.

      Appellant asserts that this Court should look at the totality of the

circumstances and find that the Commonwealth failed to prove that Officer

Gramley suffered serious bodily injury or that Appellant attempted to cause

bodily injury. Appellant’s Brief at 48. Appellant relies on two cases in support

of this issue: Commonwealth v. Wertelet, 696 A.2d 206 (Pa. Super. 1997)

and Commonwealth v. Kirkwood, 520 A.2d 451 (Pa. Super. 1987).

However, neither of these cases addresses the issue of whether the evidence

was sufficient to show an attempt. Indeed, in Commonwealth v. Brown,

23 A.3d 544 (Pa. Super. 2011), this Court specifically held as follows:


                                     - 13 -
J-S60015-18


      Whether the officer’s swollen lip constitutes a “bodily injury” for
      purposes of section 2702(a)(3) is irrelevant, since in a
      prosecution for aggravated assault on a police officer the
      Commonwealth has no obligation to establish that the officer
      actually suffered a bodily injury; rather, the Commonwealth must
      establish only an attempt to inflict bodily injury, and this intent
      may be shown by circumstances which reasonably suggest that a
      defendant intended to cause injury.

Id. at 560 (emphasis in original).     Appellant kicked Officer Gramley three

times, two of which occurred after Officer Gramley asked Appellant if he was

trying to kick him and Appellant responded in the affirmative.          Appellant

attempted to take Officer Gramley’s taser after lunging at him. Viewing the

above evidence and reasonable inferences therefrom in the light most

favorable to the Commonwealth as the verdict winner, we find the evidence

was sufficient to sustain Appellant’s conviction under 18 Pa.C.S. § 2702(a)(3).

      In support of his sixth issue, Appellant argues that the evidence was

insufficient to support his conviction for reckless burning or exploding, as the

Commonwealth failed to prove that the fire placed an unoccupied building or

uninhabited structure in danger of damage or destruction. Appellant’s Brief

at 49. Our standard of review is the same as set forth in our discussion of

Appellant’s fifth issue, which also raised a claim of sufficiency of the evidence.

      Pursuant to 18 Pa.C.S. § 3301(d)(1),

      Reckless burning or exploding.--A person commits a felony of
      the third degree if he intentionally starts a fire or causes an
      explosion, or if he aids, counsels, pays or agrees to pay another
      to cause a fire or explosion, whether on his own property or on
      that of another, and thereby recklessly:




                                     - 14 -
J-S60015-18


       (1)    places an uninhabited building or unoccupied structure of
              another in danger of damage or destruction. . . .

18 Pa.C.S. § 3301(d)(1). Appellant avers that the Commonwealth failed to

present evidence establishing that an uninhabited building or structure was in

danger of destruction.       Appellant’s Brief at 49.   Appellant states that the

dumpster, which he set on fire, was approximately twenty to thirty feet from

the apartment building where Ms. Moyer resided and six feet from a garage,

which was a separate building. Id. (citing N.T., 12/1/16, at 57, 92).

       In the instant case, the Commonwealth presented the testimony of Mr.

Schermerhorn, who testified that the flame from the dumpster reached

fourteen or fifteen feet in the air, ten to twelve feet beyond the top of the

dumpster. N.T., 12/1/16, at 89. Given the testimony that the garage was six

feet from the dumpster and the flames from the dumpster reached at least

twice that distance, which the jury was free to believe, we find that the

evidence was sufficient to support a conviction for Reckless Burning or

Exploding.

       In his final issue, Appellant alleges that the sentencing court abused its

discretion when it sentenced Appellant to an aggregate, excessive sentence

of seventy four (74) to three hundred forty eight (348) months of

imprisonment.6 Appellant’s Brief at 50. Appellant alleges that the trial court

____________________________________________


6 Appellant incorrectly stated his term of incarceration as seventy four (74) to
three hundred and twelve (312) months in his statement of the questions



                                          - 15 -
J-S60015-18


erred in failing to consider his background and rehabilitative needs, by

considering an impermissible factor, and by focusing only on the nature of the

offenses. Id. at 51.

       The right to appeal the discretionary aspects of sentence is not absolute.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010). Pursuant

to Moury:

       we conduct a four-part analysis to determine: (1) whether
       appellant has filed a timely notice of appeal; (2) whether the issue
       was properly preserved at sentencing or in a motion to reconsider
       and modify sentence; (3) whether appellant’s brief has a fatal
       defect; and (4) whether there is a substantial question that the
       sentence appealed from is not appropriate under the Sentencing
       Code.

Id.   In the instant case, we find that Appellant’s brief was timely filed,

Appellant filed a timely motion to modify sentence raising the issue, and the

brief contains the required Pa.R.A.P. 2119(f) statement.       Thus, we turn to

whether Appellant has raised a substantial question.

       “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis. Commonwealth v. Caldwell, 117 A.3d
763, 768 (Pa. Super. 2015) (quoting Commonwealth v. Prisk, 13 A.3d 526,

533 (Pa. Super. 2011)).          A substantial question exists “only where the

appellant advances a colorable argument that the judge’s actions were either:

(1) inconsistent with a specific provision of the Sentencing code; or (2)


____________________________________________


involved. The correct term of incarceration is seventy four (74) to three
hundred and forty eight (348) months.

                                          - 16 -
J-S60015-18


contrary to the fundamental norms which underlie the sentencing process.

Moury, 992 A.2d at 170. “Ordinarily, a claim that the sentencing court failed

to consider or accord proper weight to a sentencing factor does not raise a

substantial question.” Caldwell, 117 A.3d at 769 (quoting Commonwealth

v. Berry, 785 A.2d 994, 996-97 (Pa. Super. 2001)) (emphasis in original). In

the instant case, however, we find that where Appellant alleges that his

sentence is unduly excessive because the sentencing court failed to consider

his rehabilitative needs and relied on an impermissible factor, he has raised a

substantial question. Thus, we will reach the merits of Appellant’s appeal.

See Commonwealth v. Johnson, 125 A.3d 822 (Pa. Super. 2015)

(excessive sentence claim, in conjunction with assertion that sentencing court

failed    to   consider   mitigating   factors,   raises   a   substantial   question).

Nevertheless, we conclude Appellant is entitled to no relief on this claim.

         When reviewing Appellant’s challenge to the discretionary aspects of

sentencing, this court will determine whether the trial court has abused its

discretion. Caldwell, 117 A.3d at 770.

         Sentencing is a matter vested in the sound discretion of the
         sentencing judge, and a sentence will not be disturbed on appeal
         absent a manifest abuse of discretion. In this context, an abuse
         of discretion is not shown merely by an error in judgment. Rather,
         the appellant must establish, by reference to the record, that the
         sentencing court ignored or misapplied the law, exercised its
         judgment for reasons of partiality, prejudice, bias or ill will, or
         arrived at a manifestly unreasonable decision.

Id. (quoting Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super.

2014)). Moreover, “a trial court need not undertake a lengthy discourse for

                                         - 17 -
J-S60015-18


its reasons for imposing a sentence or specifically reference the statute in

question, but the record as a whole must reflect the sentencing court’s

consideration of the facts of the crime and the character of the defendant.

Commonwealth v. Colon, 102 A.3d 1033, 1044 (Pa. Super. 2014) (quoting

Commonwealth v. Crump, 995 A.2d 1280, 1283 (Pa. Super. 2010)).

       In his brief, Appellant acknowledges that the sentencing court enjoys

broad discretion in determining the punishment which best suits a particular

defendant and the circumstances surrounding his crime. Appellant’s Brief at

51. Appellant argues, however, that the “court showed only an intent to exact

retribution for the offense involved in this case,” to the exclusion of other

factors. Id. at 57.        Appellant also contends that the sentencing court

impermissibly stated that Appellant suffered from a serious mental illness,

despite the lack of expert testimony establishing the same.        Id.   Finally,

Appellant avers that because of its “intense focus” on the seriousness of the

offense, “the sentencing court effectively considered a factor already included

when determining the guideline range, the prior record score.” Id. at 59.

None of Appellant’s arguments has merit.

       First, we note that Appellant was sentenced in accordance with the

Sentencing Guidelines.7 Second, the sentencing court specifically stated on

____________________________________________


7 Although Appellant does not specifically allege that the sentencing court
abused its discretion because his sentences ran consecutively and not
concurrently, we note that Appellant is not entitled to “‘a volume discount’ for



                                          - 18 -
J-S60015-18


the record that it considered the purposes of sentencing in Pennsylvania,

namely,     “retribution,     rehabilitation,      deterrence,   and   incapacitation.”

N.T.(Sentencing), 2/3/17, at 22. To the extent Appellant is arguing that the

sentencing court looked only at the nature of the offenses and Appellant’s

prior criminal history, these statements are belied by the record.                  In

sentencing Appellant, the court looked to the fact that Appellant has shown

no remorse. N.T. (Sentencing), 2/3/17, at 25. Moreover, the trial court stated

on the record that it had received and reviewed Appellant’s Pre-Sentence

Investigation Report (“PSI”), among other documents. Id. at 4. Where the

sentencing court had the benefit of a PSI we can assume the sentencing court

“was aware of relevant information regarding the defendant’s character and

weighed those considerations along with mitigating statutory factors.”

Moury, 992 A.2d at 171. Further, we note that the sentencing court heard

testimony from Appellant’s mother and gave Appellant an opportunity to

speak on his own behalf, which Appellant declined. The sentencing court also

stated that Appellant was not amenable to any type of rehabilitation services

that were available at the county level and that, while awaiting trial, Appellant

had assaulted several inmates and received twenty one misconducts. N.T.

(Sentencing), 2/3/17, at 23. Appellant is due no relief on the grounds that




____________________________________________


his crimes by having all sentences run concurrently.”             Commonwealth v.
Hoag, 665 A.2d 1212 (Pa. Super. 1995).

                                          - 19 -
J-S60015-18


the sentencing court abused its discretion because it sought only retribution

when it handed down his sentence.

      Appellant also argues that the sentencing court impermissibly opined

that Appellant may be a psychopath. Appellant’s Brief at 54. Although the

sentencing court did comment that “this court believes that it is extremely

possible you are a psychopath.” N.T. (Sentencing), 2/3/17, at 25, the

sentencing court stated that Appellant was sent to the Department of

Corrections for the purposes of a psychological evaluation and noted that the

examiner did not find any mental health issues. Id. at 24. Given the fact

that the sentencing court acknowledged that Appellant did not have any

mental   disorders,   Appellant   cannot   show   that   the   sentencing   court

impermissibly relied on the speculation that Appellant was a psychopath when

it sentenced him. Indeed, Appellant has failed to show that sentencing court

abused its discretion in sentencing him based upon the aforesaid comment it

made. Appellant is due no relief.

      Finally, Appellant argues the sentencing court abused its discretion

when it double counted the seriousness of Appellant’s offense. Appellant’s

Brief at 59.   Appellant does not provide any citation to a place in the record

where the sentencing court double counted any sentencing factor, and his

claim is based upon the allegation that the trial court discussed “almost to the

exclusion of all else the facts related to the seriousness of the offense.”

Appellant’s Brief at 60. As the record clearly reflects, and as discussed supra,


                                     - 20 -
J-S60015-18


the sentencing court explicitly outlined the factors and information it

considered when it sentenced Appellant. Appellant is due no relief.

     For all the foregoing reasons, judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/18/2019




                                   - 21 -